                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

MAURICE LEE SOLEDAD,                                          Case No. 1:18-cv-126

             Plaintiff,                                       Barrett, J.
                                                              Bowman, M.J.
      v.


LT. WEBB, et al.,

             Defendants.


                          REPORT AND RECOMMENDATION

      Plaintiff, an incarcerated individual who proceeds pro se, filed suit against various

correctional officers employed at both the London Correctional Institution (LCI) and

Warren Correctional Institution (WCI), alleging numerous claims spanning several years.

(Docs. 1, 5). This case is now before the undersigned for reconsideration of a pending

motion for summary judgment. (See Docs. 18, 30).

      I.     Background

      Plaintiff’s original complaint is voluminous, spanning some forty-two single-spaced

handwritten pages, not including the attached ninety pages of exhibits. On May 1, 2018,

the undersigned concluded that Plaintiff may proceed with an excessive force claim

against two individuals at the Warren Correctional Institution (“WCI”), Correctional

Officers Fryer and Moore.     Multiple claims against nine additional individuals were

dismissed. (See Docs. 5, 12). On September 4, 2018, the undersigned filed a second

Report and Recommendation (“R&R”) that recommended that Plaintiff’s motion for default

judgment against Defendant Moore be denied; that R&R was also adopted by the Court.

(Docs. 19, 23).
       The specific allegations giving rise to Plaintiff’s excessive force claim against

Defendant Fryer are scattered throughout his complaint at PageID 17-18, 27-28, and 31-

35. In those allegations, Plaintiff alleges that on August 1, 2017, while at WCI, Fryer “kept

twisting my wrist” during an escort to the captain’s office, and “while walking in mid-

stride…shove[d] me into the door frame, and when regain[ed] my balance with abrupt

movement he shoved me into the door frame again.” (PageID 17). Plaintiff also alleges

that on August 3, 2017, he was found guilty by the RIB in connection with the same

incident. (PageID 18). Plaintiff alleges that he tried to report officer Fryer for pushing him

into the door frame and filing a false conduct report, because when Fryer wrote him up,

he “committed fraud on his conduct report by not listing his participation of the initial threat

‘take your hand off the wall it’s going to be [a] bad day’….” (PageID 27; see also Doc. 5,

R&R at 7, summarizing allegations). In his complaint, Plaintiff protests that he was

wrongfully convicted of a conduct violation by the RIB based on Fryer’s false report, and

that Lt. Webb ignored Plaintiff’s defense at the hearing. He alleges that he tried to appeal

his conviction to the warden, and later, to the Director of the ODRC, Mr. Mohr, but that

his appeals were rejected, apparently on grounds that the RIB conviction including

Defendant Fryer’s conduct did not violate any institutional policies. (See PageID 35).

       The initial screening R&R summarized Plaintiff’s separate excessive force

allegations against defendant Moore, concerning an unrelated incident, as follows:

       [P]laintiff complains that on December 17, 2017, defendant officer Moore
       wrote a conduct report against him, stating that he saw plaintiff punch
       another inmate…. Plaintiff states that Moore ordered him to stop fighting
       twice, that plaintiff complied with his orders, and that Moore stated “I’m

                                               2
       going to take you down.” … Plaintiff alleges that Moore subsequently
       “grabbed me by both arms around my waist take a couple steps and body
       slams me to the ground, I hit my head on the cement floor, and my side of
       my left eye socket bridge near my temple is bust wide open.” …According
       to plaintiff, defendant Lt. Nelson took a picture of his injuries and “a use of
       force was conduct by a Capt. Walker, he held a disposition (sic).”

(Doc. 5 at 8, citing complaint at PageID 38).

       On September 4, 2018, following a period of discovery, Defendants Moore and

Fryer jointly moved for summary judgment. On October 9, 2018, the undersigned noted

that Plaintiff had failed to file any timely response to Defendants’ motion which “if granted,

would be dispositive of all of Plaintiff’s claims….” (Doc. 22). After Plaintiff failed to file a

response to the “show cause” order, the undersigned filed a third R&R on January 11,

2019. (Doc. 24). In that R&R, the undersigned recommended that Defendants’ motion

for summary judgment for failure to exhaust administrative remedies should be granted,

both because it was amply supported by Defendants’ evidentiary exhibits and because it

appeared to be unopposed. (Doc. 24 at 1, noting that “[t]he evidentiary exhibits attached

to Defendants’ motion strongly support their argument and compel the conclusion that

Defendants are entitled to judgment on this basis.”; see also id. at 2).

       On August 28, 2019, the presiding district judge declined to adopt the third R&R.

(Doc. 30). In his Order, Judge Barrett pointed out that in his September 14, 2018

Objections to the second R&R, Plaintiff had included what appeared to be “objections” to

the Defendants’ pending motion for summary judgment. (Doc. 30 at 2; see also Doc. 23,

Order adopting second R&R, noting that since Plaintiff’s “‘objections’ do not relate to [the

R&R on] his Motion for Default Judgment, the Court will not address them at this time.”).

                                               3
Judge Barrett acknowledged that Plaintiff’s inclusion of “objections” to the motion for

summary judgment was procedurally improper and did not excuse his subsequent failure

to respond to the undersigned’s prior “show cause” order. Nevertheless, the Court stated:

        However, as the January 11, 2019 R&R recommends granting Defendants’
        Motion for Summary Judgment “in light of the lack of any opposition from
        Plaintiff and the undisputed evidence supporting Defendants’ motion,” (Doc.
        24) and the fact that Plaintiff responded in opposition to Defendants’ Motion
        for Summary Judgment, and specifically opposed Defendants’ evidence
        supporting their Motion for Summary Judgment, (Doc. 21 at PageID 232-
        233), the Court will decline to adopt the January 11, 2019 R&R. Cf. S.D.
        Ohio Local Rule 7.2(a)(2) (“Failure to file a memorandum in opposition may
        result in the granting of any motion that would not result directly in entry of
        final judgment or an award of attorneys' fees.”). Instead, the Court will
        transfer Defendants’ Motion for Summary Judgment back to the Magistrate
        Judge to complete the briefing and an additional R&R based on the parties’
        arguments.

(Doc. 30 at 4).1

        II.      Analysis

        A. Summary Judgment Standard

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” A dispute is “genuine” when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d



1  Judge Barrett’s August 28, 2019 Order clearly construes Plaintiff’s objections to the second R&R as a
response in opposition to the pending motion for summary judgment, and remands to the undersigned for
further review following a “reply” by Defendants to the Plaintiff’s construed response. In order to clarify the
procedural record, the undersigned has filed a separate Order directing the Clerk to re-docket the previously
filed objections (Doc. 21) as a formal response in opposition to the motion for summary judgment.

                                                      4
202 (1986). A court must view the evidence and draw all reasonable inferences in favor

of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). The moving party has the burden of showing

an absence of evidence to support the nonmoving party's case. Celotex Corp. v.

Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

       Once the moving party has met its burden of production, as the Defendants have

done in this case, the non-moving party cannot rest on his pleadings, but must present

significant probative evidence in support of his complaint to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49, 106 S.Ct.

2505, 91 L.Ed.2d 202 (1986). The mere existence of a scintilla of evidence to support the

non-moving party's position will be insufficient; the evidence must be sufficient for a jury

to reasonably find in favor of the nonmoving party. Id. at 252.

       B. Defendants’ Evidence in Support of Judgment Remains Unrefuted

       With the benefit of the Court’s instruction to liberally construe Plaintiff’s objections

to the second R&R (Doc. 21) as a memorandum in opposition to the Defendants’ pending

motion for summary judgment, (Doc. 18), I proceed. Respectfully, the undersigned now

recommends anew that Defendants’ motion for summary judgment be granted. Plaintiff’s

construed response in opposition presents no “significant probative evidence” and does

not create any genuine issues of material fact. Therefore, the Defendants are entitled to

judgment as a matter of law. Because Defendants are entitled to judgment as a matter of

law, the undersigned finds no benefit to awaiting Defendants’ formal reply to Plaintiffs’


                                              5
recently construed memorandum in opposition to their motion.

         Defendants’ motion argues that they are entitled to judgment based upon the

Plaintiff's failure to fully exhaust his administrative remedies as required under the PLRA.

Before a claim may be filed by a prisoner under 42 U.S.C. § 1983, the plaintiff must have

fully exhausted the same claim in the administrative process afforded him under state

law. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 524 (2002) The

PLRA's exhaustion requirement is “mandatory,” with the steps to exhaustion defined by

the prison's grievance process. Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter,

534 U.S. at 524). However, an inmate need only exhaust “available” remedies under the

statute, not unavailable ones. Ross v. Blake, 136 S. Ct. 1850, 1858, 195 L.Ed. 2d 117

(2016)

         Ohio has established a three step process to address inmate complaints. Ohio

Admin. Code 5120-9-31(A). The first step allows an inmate to file an informal complaint

to the direct supervisor of the staff member responsible for the inmate's complaint. O.A.C.

5120-9-31(K)(1). An inmate who is dissatisfied with the supervisor's response to his Step

1 grievance must proceed to Step 2 by obtaining and completing a Notification of

Grievance form. O.A.C. 5120-9-31(K)(2). The grievance must be filed within fourteen

days from the date of the denial of the informal complaint, and the Institutional Inspector

must respond in writing. If still dissatisfied, in order to fully exhaust the inmate must

proceed to Step 3 of the grievance procedure by requesting an additional appeal form.

O.A.C. 5120-9-31(K)(3). This third step appeal must be filed with the Office of the Chief


                                             6
Inspector within fourteen days of the date of the prior denial.

       “When a prisoner fails to exhaust his administrative remedies before filing a civil

rights complaint in federal court, or only partially exhausts administrative remedies,

dismissal of the complaint is appropriate.” Hopkins v. Ohio Dep't of Corrections, 84 Fed.

Appx. 526, 527 (6th Cir. 2003). Because exhaustion is an affirmative defense, the

Defendants bear the burden of proving that Plaintiff failed to properly exhaust. Napier v.

Laurel Cnty., Ky., 636 F.2d 218, 225 (6th Cir. 2011). The Defendants have satisfied their

burden on the record presented, even considering Plaintiffs’ previously filed objections as

a response in opposition to the Defendants’ motion.

       In his construed response in opposition, Plaintiff chiefly challenges a declaration

filed by the Ohio Rehabilitation and Correction records custodian, because the referenced

declaration states it is an “unsworn” statement. (See Doc. 30 at 3, citing Doc. 21 at

PageID 232-233). Plaintiff argues that this Court should not consider an "unsworn"

declaration, because “when (a) person is competent He will give (a) sworn declaration.”

(Id. at 232).

       Plaintiff’s opposition is specious; the declaration clearly sets out that it is an

"unsworn declaration under penalty of perjury" as authorized by 28 U.S.C. § 1746, and

appropriately declares the statements to be true and correct. Under Rule 56(c)(1), a party

asserting that a fact cannot be or is genuinely disputed must support his assertion by

citing to particular parts of materials in the record.      Here, the record custodian's

statements and attached additional exhibits unequivocally reflect that Plaintiff never


                                             7
proceeded beyond Step 1 of Ohio’s three-step mandatory grievance process as to

Defendant Fryer, and did not pursue grievances based on excessive force against

Defendant Moore. The custodian is competent to authenticate the additional records

attached to his declaration, consisting of the only two informal complaints that Plaintiff

has filed that concern Fryer.

       In his construed opposition, Plaintiff goes on to complain that the Wardens of two

institutions, both at LCI and at WCI, affirmed his various RIB convictions for institutional

offenses, which Plaintiff believes was unjust. (PageID 232). Two of the refenced RIB

convictions relate in general to the incidents that gave rise to Plaintiff’s Eighth Amendment

claims. Critically, however, Plaintiff does not allege or argue that he filed any grievances

in compliance with the three-step process set forth in Ohio Admin. Code 5120-9-31(A) to

challenge the allegedly excessive use of force by either Defendant, as opposed to merely

challenging conduct violations that allegedly arose out of those incidents. Indeed, both

his complaint and his construed response in opposition to summary judgment strongly

imply that, at most, he sought to overturn his RIB convictions – an issue that is separate

from any Eighth Amendment claim. See generally Lockett v. Suardini, 526 F.3d 866, 873

(6th Cir., 2008) (distinguishing excessive force claim from challenge to misconduct

conviction). After complaining in opposition to summary judgment that wardens at LoCI

and at WCI both affirmed his RIB convictions, Plaintiff states that he sought further review

of an LCI conviction.

       I contacted central office director gary. mohar. Legal Services respond to
       my Jan 12, 2017 pm 1:22, Jan 16 LOCI-17-008249 Jan 16, 2018. "Your

                                             8
        case cannott be appealed beyond warden review. The Warden/designee
        has reviewed and affirmed the Decision.

(PageID 233) (spelling and grammar original). Plaintiff’s complaint makes similar

allegations. (See Complaint at PageID 17-18 (Frye) and 38-39 (Moore), complaining that

RIB chairmen at two hearings did not believe his statements). Having closely reviewed

the complaint and attached exhibits,2 the undersigned concludes that the reference to the

Legal Services response is to a matter that is wholly unrelated to either of Plaintiff’s

remaining excessive force claims against Defendants, as it refers to Plaintiff’s attempted

appeal of a different RIB conviction from an incident that occurred on November 20, 2017

involving Captain Gause. (See Doc. 1-1 at PageID 66-67).

        Even if Plaintiff’s reference to Mr. Mohr related to either of Plaintiff’s claims in this

case, the undersigned takes judicial notice of the fact that Gary Mohr (recently retired)

served as the long-time Director of the Ohio Department of Rehabilitation and Correction.

Notably, the 3-step administrative exhaustion procedure set forth in O.A.C. 5120-9-31

does not include any form of appeal to Mr. Mohr or his office. Rather, Plaintiff was

required to file, at his first steps, informal grievances that were sufficiently detailed to alert

both Defendant Fryer and Defendant Moore that he was complaining of excessive force



2 Rule 56 places the burden on the opposing party to cite to portions of the record that create a genuine
issue of material fact, and does not require this Court to scour the record sua sponte. Nevertheless, the
undersigned has undertaken a close examination of Plaintiff’s 90 pages of single-spaced exhibits, which
include multiple grievances that relate to many previously dismissed claims as well as the two claims that
survived screening. The undersigned’s review of these exhibits only serves to underscore the conclusion
that Plaintiff failed to fully exhaust the only two claims permitted to proceed beyond screening. (See
generally, Doc. 1-1 at PageID ##64-65 (Conduct report by Frye and RIB disposition), 90, 94 (seeking appeal
of RIB conviction relating to conduct report initiated by C/O Frye, 110, 114; see also PageID 1-1 ##73 (RIB
disposition of incident involving C/O Moore, 77 (appeal of RIB conviction affirmed).

                                                    9
on the two separate dates in question. See generally Curry v. Scott, 249 F.3d 493, 505

(6th Cir.2001). “[I]t is not enough simply to follow the grievance procedure; in order to

satisfy the administrative exhaustion requirement, the content of the grievances must be

adequate, too.” Spencer v. Bouchard,449 F.3d 721, 725 (6th Cir.2006). While a prisoner

need not allege “a specific legal theory or facts that correspond to all the required

elements of a particular legal theory,” the grievance must generally identify the individuals

involved (even if only as “John Doe”) and “must have alleged mistreatment or misconduct

on the part of the defendant.” Id. (Internal quotation and citation omitted). The grievance

is sufficient if it provides “fair notice” to the Defendants of the mistreatment that forms the

basis of the constitutional claim made in the prisoner's subsequent complaint. Id. at 726.

If Plaintiff’s initial grievances were denied, then under Step 2 of Ohio’s procedure, he was

required to appeal within fourteen days to the Inspector of Institutional Services. If his

appeal at Step 2 was denied, Plaintiff was required to file a final appeal to the Office of

the Chief Inspector of the ODRC – a position devoted to the review of inmate grievances.

       Plaintiff’s construed opposition to Defendant’s motion for summary judgment fails

to create any genuine issue of material fact to refute Defendants’ evidence that he failed

to fully and fairly exhaust Ohio’s mandatory three-step administrative grievance

procedure with respect to each of his two remaining claims of excessive force. Plaintiff

does not claim that he tried to follow the well-established grievance process but was

intentionally thwarted or nefariously prevented from following procedures. Contrast

Brooks v. Dillow, 2016 WL 6493419, at *7 (S.D. Ohio 2016). “This is not a case where


                                              10
prison authorities ... provided erroneous advice as to the correct procedures.” Willis v.

Mohr, 2013 WL 1281634 (S.D. Ohio Mar. 26, 2013), adopted at 2013 WL 1829668 (S.D.

Ohio May 1, 2013), order withdrawn, 2013 WL 5773932 (S.D. Ohio Oct. 24, 2013),

and report and recommendation adopted, 2013 WL 5773932 (S.D. Ohio Oct. 24, 2013).3

        Under Rule 56(c), a party opposing summary judgment must do more than simply

argue that the moving party is wrong to establish that a material fact is genuinely disputed.

Plaintiff presents no argument at all, much less any evidence, to counter Defendants’

probative evidence that Plaintiff did not properly comply with the grievance procedure for

his excessive force claim against C/O Moore.4 (See Doc. 18-1 at ¶ 11).                         With respect to

Defendant Frye, both parties’ exhibits reflect that Plaintiff filed an informal grievance at

Step 1, but that he failed to exhaust at either Step 2 or Step 3 of the grievance procedure.

(Id. at ¶10).

        III.     Conclusion and Recommendation

        Having reconsidered Defendants’ motion for summary judgment in light of the

recently construed memorandum in opposition filed on September 21, 2018 by Plaintiff, I

conclude that Defendants are entitled to judgment as a matter of law on Plaintiff’s sole


3 Willis is particularly instructive. In Willis, this Court rejected the plaintiff’s contention that he was unaware
of the grievance regulations and/or that he was denied adequate access to a full copy of the formal
regulation because it was not readily available in the inmate library. In the above-captioned case, Plaintiff’s
voluminous exhibits include references to a complaint that Plaintiff could not find a full copy of the regulation
in the prison library. However, the same exhibits contain multiple references to the regulation and a full
written copy of the relevant procedure. (Doc. 1-1 at PageID 123-124).
4 Although Plaintiff’s construed response does not comply with his Rule 56 burden to respond with citation

to relevant portions of the record, the undersigned has independently reviewed the exhibits to Plaintiff’s
complaint. Those exhibits fail to create a genuine issue of material fact because they include only
grievances seeking transfer to another penal institution that allude to the incident with Defendant Moore
(among other reasons for transfer), and Plaintiff’s unsuccessful appeals of his RIB convictions.

                                                        11
remaining claims, concerning the allegedly excessive use of force by the Defendant

during two separate incidents that allegedly occurred in August and December 2017.

Accordingly, IT IS RECOMMENDED THAT Defendants’ motion (Doc. 18) be GRANTED,

and this case should be closed.



                                                  s/ Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge




                                       12
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MAURICE LEE SOLEDAD,                                             Case No. 1:18-cv-126

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.
       v.


LT. WEBB, et al.,

              Defendants.


                                          NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with

this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             13
